Title: To John Adams from John Sinclair, 5 June 1800
From: Sinclair, John
To: Adams, John



Dear Sir,
London 29 Parliament St. 5 June 1800.

You will herewith receive, Copies of a Publication, in which I am persuaded you will feel yourself deeply interested, & which, I trust, will be viewed by the People of America in General, in a favourable light; I mean the letters of your illustrious Countryman General Washington, on Agricultural and other interesting topics. It is the only work, hitherto published, in any Age or Country, where so many Fac Simile Copies of letters in the hand Writing of one Individual, were ever communicated to the Public. But I considered it to be a Compliment, justly due, to the merit of a Character, so uncommonly great, & so justly celebrated.
I am persuaded, that it is unnecessary for me, to recommend this work, to your particular Attention. The Letters are such, as would do credit to any Man, and will be a singular curiosity some years hence. Indeed, I cannot conceive a more valuable property in any family, than to have Fac Simile Copies, of so many interesting Letters, in the hand Writing of that illustrious Personage, to whom America owes so many important Obligations. The Object of the publication, namely, that of executing some proper tribute of respect to the Memory of this great Man, will, I trust, meet with the approbation of every American Gentleman.
Permit me to request your particular Attention, to one part of the Correspondence herewith transmitted, namely, the erecting of a Board of Agriculture in America. I hope that you will enforce the recommendation of your great Predecessor, and that by your influence, the necessary arrangements for that purpose, will be made by the Government of America.
With my best Wishes for the prosperity of the United States, and the continuance of a good Correspondence, & sincere friendship, between the two Nations / I have the honour to be, / with very great respect, /and regard, / Dear Sir / Your faithful and / Obedient Servant

John Sinclair